Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 03/03/21 has been fully considered and made of record in the instant application.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	
IN THE CLAIMS:
Claims 21-23 are canceled.

In claim 25, line 1, right after “claim” deletes “22” inserts - - 24- -
In claim 26, line 1, right after “claim” deletes “22” inserts - - 24- -
In claim 27, line 1, right after “claim” deletes “22” inserts - - 24- -
In claim 28, line 1, right after “claim” deletes “22” inserts - - 24- -

	Authorization for this examiner's amendment was given in a telephone interview 
with Mr. Brask on 03/11/21.
Reasons for Allowance

Claims 1-20 and 24-28 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 8 and 24. Specifically, the combination of a guard ring comprising: a ring of a semiconductor material disposed directly on the substrate, the semiconductor material comprising a material different from the semiconductor substrate; and a conductive ring disposed on the semiconductor material (claims 1 and 24); or the guard ring structure comprising: the patterned insulator layer having a first ring opening and a second ring opening, the second ring opening separate from and surrounding the first ring opening; a group III-N semiconductor material disposed on the substrate in each of the first and the second ring openings, the group III-N semiconductor material in each of the first and in the second ring openings having a pair of sloped sidewalls and an uppermost surface; a contact group III-N semiconductor material disposed on the uppermost surfaces of the group III-N semiconductor material in each of the first ring opening and in the second ring opening; an interlayer dielectric film disposed above the patterned insulator layer, the interlayer dielectric film having a portion above the patterned insulator layer, portions adjacent to the sloped sidewalls of the group III-N semiconductor material and portions adjacent to sidewalls of the contact group III-N semiconductor material; and a plurality of conductive interconnects disposed on and coupled to the contact group III- N semiconductor material disposed above the first ring opening and above the second ring opening (in claim 8). 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theresa T. Doan whose telephone number is (571) 272-1704.  The examiner can normally be reached on Monday, Tuesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THERESA T DOAN/
Primary Examiner, Art Unit 2814